J-S01001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LYN A. FRY                              :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 JOHN E. QUINLAN --------------------    :   No. 1325 MDA 2018
 ---- JOHN E. QUINLAN                    :
            v.                           :
                                         :
                                         :
 LYN A. FRY                              :
                                         :
                   Appellant             :

             Appeal from the Judgment Entered July 25, 2018
   In the Court of Common Pleas of Centre County Civil Division at No(s):
                                17-1244,
                                17-1245


BEFORE:    PANELLA, P.J., MURRAY, J., and PELLEGRINI*, J.

DISSENTING MEMORANDUM BY PELLEGRINI, J.:              FILED JUNE 17, 2019

      I would not quash the appeal for reasons set forth in my dissenting

opinion in Matter of M.P., 204 A.3d 976 (Pa. Super. 2019).          For those

reasons, I would hold that the requirement in Commonwealth v. Walker,

185 A.3d 969, 971 (Pa. 2018), that holds that separate notices of appeal be

filed for each case sought to be appealed, only becomes effective when the

Appellate Procedural Rules Committee complies the direction given to it by our

Supreme Court to either amend Pa.R.A.P. 341(a) or its Official Note to




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S01001-19


explicitly require separate notices of appeal.   Accordingly, I respectfully

dissent.




                                   -2-